United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41498
                        Conference Calendar


JOHNNIE R. PROPES,

                                    Plaintiff-Appellant,

versus

J. MAYS, FNU JACKSON; DETENTION COLLIN COUNTY; FNU BOX;
COMMISSARY SALES,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:03-CV-237
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Johnnie R. Propes, Texas prisoner number 1178904, proceeding

pro se and in forma pauperis (IFP), appeals the dismissal of his

42 U.S.C. § 1983 action as frivolous and for failure to state a

claim upon which relief could be granted.

     On appeal, Propes argues that the defendants deprived him of

his right to due process by overcharging him for prison

commissary purchases and by failing to investigate his complaint

that he was being overcharged.   He further argues that his trust


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41498
                                  -2-

account is a liberty interest protected under the Equal

Protection Clause and that the theft of his property violated his

equal protection rights.

     We review a dismissal as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) for an abuse of discretion.     Taylor v.

Johnson, 257 F.3d 470, 472 (5th Cir. 2001).    We review a

dismissal for failure to state a claim upon which relief may be

granted de novo.   Hart v. Hairston, 343 F.3d 762, 763-64 (5th

Cir. 2003); § 1915(e)(2)(B)(ii).

     Negligent or intentional deprivations of property by state

officials do not rise to the level of due process violations if

state law provides adequate post-deprivation remedies.       Murphy v.

Collins, 26 F.3d 541, 543-44 (5th Cir. 1994).    Texas law provides

an adequate post-deprivation remedy for the loss of property

occasioned by the misconduct of state officials.     Id.

     To the extent that Propes seeks relief for an alleged

violation of his due process rights resulting from the prison’s

grievance procedures, the district court did not err in

dismissing his claim as frivolous.    “A prisoner has a liberty

interest only in freedoms from restraint imposing atypical and

significant hardship on the inmate in relation to the ordinary

incidents of prison life.”    Geiger v. Jowers, 404 F.3d 371,

373-74 (5th Cir. 2005) (internal citation and quotation omitted).

Because Propes has no liberty interest in the resolution of his

grievance concerning the loss of property, the defendants’
                           No. 04-41498
                                -3-

alleged failure to address his grievance does not constitute the

violation of a constitutional right.

     A prisoner’s vague and conclusory allegations that his equal

protection rights have been violated are insufficient to raise an

equal protection claim.   Pedraza v. Meyer, 919 F.2d 317, 318 n.1

(5th Cir. 1990).   As Propes offers no supporting case law for his

assertion that his funds are a liberty interest and no evidence

that he is being treated differently from similarly situated

white prisoners, his equal protection claims are vague and

conclusory.   Thus, Propes has failed to state a viable

constitutional claim under § 1983 and the district court did not

abuse its discretion by dismissing his complaint as frivolous.

See Murphy, 26 F.3d at 543-44; Harper v. Showers, 174 F.3d 716,

718 (5th Cir. 1999); § 1915(e)(2)(B)(i).    Propes’s appeal is

frivolous and therefore is dismissed.     See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     In Propes v. Dretke, No. 04-50822 (5th Cir. Apr. 20, 2005),

we imposed the 28 U.S.C. § 1915(g) bar against Propes.    We warn

Propes that further filing of frivolous complaints or pleadings

may result in additional sanctions against him.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.